Citation Nr: 0940551	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his August 2007 Form 9, the Veteran requested a travel 
board hearing.  The December 2008 Statement of Accredited 
Representative indicated that the Veteran did not wish to 
proceed with a hearing.  In a December 2008 statement, the 
Veteran indicated that he would waive a travel board hearing.  
The request for a travel board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

The overall evidence does not support a finding of severe 
bilateral pes planus.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
bilateral pes planus are not met or more nearly approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In June 2006, prior to the September 2006 rating decision, 
the Veteran was notified of the evidence necessary to 
substantiate his claim for increase for bilateral pes planus.  
He was advised of the information and evidence VA would 
provide and of the information and evidence he was 
responsible for providing.  He was asked to submit any 
evidence in his possession that pertained to his claim.  He 
was also provided information regarding how VA assigns 
disability ratings and effective dates.  In May 2008, the 
Veteran was notified of the applicable rating criteria.  The 
claim was readjudicated in the August 2008 SSOC.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains VA medical center (VAMC) records and 
various private records.  The Veteran was provided VA 
examinations in July 2006 and June 2008.  The Board 
acknowledges that the claims file was not available for 
review at these examinations.  

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  The Court, however, has never held that in every case 
an examiner must review all prior medical records before 
issuing a medical opinion or diagnosis.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The Court recently held that 
the absence of claims file review does not necessarily render 
an examination inadequate or reduce the probative value of a 
medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board observes that the purpose of the July 2006 and June 
2008 examinations was to determine the current severity of 
the Veteran's pes planus.  On review, the examinations 
contain findings sufficient for rating purposes and 
additional examination, to include claims file review, is not 
warranted.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran was originally granted service connection for 
bilateral pes planus in August 1990 and assigned a 
noncompensable evaluation.  In May 2006, the Veteran 
submitted a claim for increase.  In September 2006, the 0 
percent evaluation was continued.  In August 2008, the 
evaluation for bilateral pes planus was increased to 10 
percent disabling, effective May 22, 2006.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
In his August 2007 Form 9, the Veteran reported that he has 
severe calluses on both feet.  He indicated that he had to 
curtail his exercise program due to the pain in his feet and 
that shoe inserts have not relieved this problem.  In a June 
2008 statement, the Veteran reported that the calluses have 
gotten worse and cause pain when he walks.  He further stated 
that his right foot has a pronounced inward bow.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. If there 
is a question as to which evaluation to apply to a veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

Pursuant to the rating schedule, acquired flatfoot is 
evaluated as follows: mild, symptoms relieved by built-up 
shoe or arch support (0 percent); moderate, weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral (10 percent); severe, objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities (bilateral, 30 percent; 
unilateral, 20 percent); and pronounced, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
(bilateral, 50 percent; unilateral, 30 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

Medical records from Dr. P.S. dated in February 2005 note 
congenital foot deformities.  Range of motion was reported as 
full in all joints.  There was no cyanosis, clubbing, or 
edema.

On VA examination in July 2006, the Veteran reported a long 
history of foot pain.  He buys over-the-counter inserts with 
poor response.  The Veteran denied constant pain, weakness, 
or fatigability.  Standing more than 5 to 10 minutes or 
walking more than a few yards causes flare-ups.  Flare-ups 
occur daily and last 2 to 3 minutes.  They are relieved by 
sitting.  He reported that his foot problems affect his 
activities of daily living such as yard work and chores.  It 
decreases his ability to walk and slows him down.  On 
physical examination, the skin was without corns, calluses, 
or edema.  Bilaterally, the great toes had hallux valgus 
deformities, the right at 24 degrees and the left at 28 
degrees.  On examination there was no restricted or painful 
motion.  There was tenderness at the base of the first 
metatarsophalangeals (MTPs) bilaterally.  There was no 
abnormal weight-bearing, weakness, or instability.  Foot 
posture and standing on the right was held in a lateral 
diagonal position.  Gait was normal and there was no pain on 
manipulation of the Achilles.  X-rays of the feet were 
negative for pes planus, but there was bilateral degenerative 
joint disease of the first MTP joints and on the right of the 
first tarsometatarsal joint.  

VAMC records dated in August 2006 show the Veteran was 
referred for evaluation of bilateral foot pain.  On physical 
examination, it was noted that the Veteran's gait was 
independent with tennis shoes.  There was bilateral pes 
planus, right greater than left.  Hallux valgus was noted on 
the right as well as overriding toe on the second toe.  
Strength to bilateral anterior tibial was normal.  The plan 
was to obtain custom molded shoe inserts.  Podiatry note 
dated in August 2007 documents complaints of painful calluses 
on both great toes.  Objectively, there was hallux valgus 
with bunion on the left and hallux limitus bilaterally with 
crepitus.  There were bilateral medial-plantar hallux 
calluses and left hallux plantar callus.  It was noted that 
the Veteran needed corrective surgery for permanent 
correction or shave calluses and use cushioned inserts.  Both 
calluses were shaved.  VAMC record dated in February 2008 
documents complaints of intermittent foot pain.  Large 
calluses were noted on both outer great toes.  Range of 
motion was preserved and there was no edema.

The Veteran most recently underwent a VA examination in June 
2008.  He complained of pain (8/10) most of the time in the 
plantar aspects of the MTP joints of both feet.  The pain 
flares up after standing for 5 to 10 minutes and if he walks 
more than a few yards.  He uses orthopedic inserts with 
minimal relief.  He has had no treatment other than shaving 
of calluses.  He reported that his foot pain restricts his 
ability to do yard work.  On physical examination, there were 
corns of the left second and fourth toes and right second and 
third toes related to hammertoe deformities.  There were 
thick calluses over the balls of each foot.  There was no 
foot edema.  There was mild pes planus bilaterally.  The 
Achilles tendon alignment was normal with no pain on tendon 
manipulation.  Range of motion was normal in both feet with 
no pain on movement.  There was bilateral moderate tenderness 
to palpation of the mid arches and the plantar aspects of the 
bilateral MTP joints.  Weightbearing was normal and there was 
no weakness or instability.  

The Board acknowledges the Veteran's reports that his right 
foot is "bowed" and the finding on the July 2006 
examination that foot posture and standing on the right was 
held in a lateral diagonal position.  There is, however, no 
evidence of marked deformity, such as pronation or abduction.  
The Veteran reports significant pain on use.  Objectively, 
there is evidence of tenderness, but gait, range of motion, 
and weightbearing are described as normal.  There is no 
evidence of edema.  The Board acknowledges that the Veteran 
suffers from multiple calluses and that "characteristic 
callosities" are noted under the criteria for severe pes 
planus.  Notwithstanding, the overall evidence does not 
establish that the Veteran's bilateral pes planus is severe 
and the disability picture does not more nearly approximate 
the criteria for an evaluation greater than 10 percent.  
While the Board has considered the Veteran's complaints of 
significant pain and limitation, the Board finds that such 
complaints are already contemplated by the 10 percent rating 
currently assigned.  Objective findings do not support a 
higher evaluation based on functional impairment due to pain 
or other factors.

The Board has considered entitlement to an evaluation greater 
than 10 percent under Diagnostic Codes 5278 (claw foot), 5283 
(malunion or nonunion of tarsal or metatarsal bones), or 5284 
(other foot injuries).  There is no medical evidence of claw 
foot, malunion/nonunion of the tarsal or metatarsal bones, or 
moderately severe foot injury.  Consequently, these codes are 
not for application.

At no time during the appeal period has the Veteran's 
bilateral pes planus warranted more than a 10 percent 
evaluation and staged ratings are not for application.  See 
Hart, 21 Vet. App. 505 (2007).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Objective evidence does not show that the 
Veteran is frequently hospitalized for bilateral pes planus 
or that this disability has a marked interference with 
employment beyond that contemplated in the schedular 
standards.  On examination in July 2006, the Veteran denied 
an effect on employment and indicated that he was retired.  
Thus, the Board finds that referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation greater than 10 percent for bilateral pes 
planus is denied.  




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


